Citation Nr: 0114426	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to May 31, 1995, for 
the grant of accrued benefits.  


ATTORNEY FOR THE BOARD

David Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.  




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant had previously requested a hearing before a 
travel Member of the Board.  In January 2001 she asked to 
have the hearing rescheduled.  In April 2001 the Board 
notified the appellant that it was granting her motion to 
change her hearing date pursuant to 38 C.F.R. § 20.704(c) 
(2000).  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands this case to the 
RO for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The appellant should be scheduled to 
appear at a personal hearing before a 
travel Member of the Board sitting at the 
RO as soon as it may be feasible.  Notice 
should be sent to the appellant and her 
service representative, a copy of which 
should be associated with the claims 
file.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


